DETAILED ACTION
This Office Action is in response to an application that was filed on 06/25/2020. Claims 1-20 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 11, 12, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwag et al. (US 2015/0162132 Al and Kwag hereinafter).
Regarding claim 1, Kwag discloses a multilayer ceramic capacitor (item 100 of Figs. 1_5 and ¶[0036 & 0110] shows and indicates multilayer ceramic capacitor 100) comprising: a multilayer body including a plurality of layered dielectric layers and a plurality of layered internal electrode layers (items 110, 111, 121 of Figs. 1-2 & items 110, 121, 122, 111 of Fig. 2 & item 110 of Fig. 5 and ¶[0034 & 0042] shows and indicates multilayer body 110 including a plurality of layered dielectric layers 111 and a plurality of layered first internal electrodes 121 and second internal electrodes 122), the multilayer body including a first main surface and a second main surface opposed to each other in a height direction, a first side surface and a second side surface opposed to each other in a width direction orthogonal or substantially orthogonal to the height direction, and a first end surface and a second end surface opposed to each other in a length direction orthogonal or substantially orthogonal to the height direction and the width direction (items T, L, W of Figs. 1_5 and ¶[0036-0038] shows and indicates multilayer body 110 that is in hexahedral shape that includes a first main surface and a second main surface opposed to each other in height direction T {thickness direction}, a first side surface and a second side surface opposed to each other in a width direction W orthogonal or substantially orthogonal to the height direction T, and a first end surface and a second end surface opposed to each other in a length direction L orthogonal or substantially orthogonal to the height direction T and the width direction W); and a pair of external electrodes connected to the plurality of internal electrode layers and provided on the first and second end surfaces (items 131, 132 of Figs. 1-2_5 and ¶[0034_0046-0047 & 0053] shows and indicates first external electrode 131 connected to first internal electrode layers 121  provided on the first end surfaces of two end surface opposed to each other in a length direction L; second external electrode 132 connected to second internal electrode layers 122  provided on the second end surfaces of two end surface opposed to each other in a length direction L), a portion of the first and second main surfaces, and a portion of the first and second side surfaces (Figs. 1_5 and ¶[0034_0046-0047 & 0053] shows first external electrode 131 and second external electrode 132 have portions of the first and second main surfaces opposed to each other in height direction T, and on portions of the first and second side surfaces opposed to each other in a width direction W); wherein each of the pair of external electrodes includes (Figs. 1-2 and ¶[0034_0048-0049_0052-0053] shows and indicates that both first external electrode 131 and second external electrode 132 includes): an underlying electrode layer (item 131a of Figs. 1-2_3A-3C & item 132a of Fig. 2 and ¶[0034_0048-0049_0052-0053] shows and indicates that first external electrode 131 includes underlying electrode layer 131a {first base electrode} ; and second external electrode 132 includes underlying electrode layer 132a {second base electrode});a resin layer (item 131b of Figs. 1-2_3B-3C & item 132b of Fig. 2 and ¶[0034_0048-0049_0072] shows and indicates that first external electrode 131 includes resin layer 131b {first conductive layer, where ¶[0072] indicates first conductive layer 131b contains conductive resin}; and second external electrode 132 includes resin layer 132b {second conductive layer, where ¶[0072] indicates second conductive layer 132b contains conductive resin}); and a plated layer covering the underlying electrode layer and the resin layer (item 131c of Figs. 1-2_3C & item 132b of Fig. 2 and ¶[0034_0074-0075] shows and indicates that first external electrode 131 includes plated layer 131c {first terminal electrode, where ¶[0075] indicates first terminal electrode 131c is formed by plating} covering underlying electrode layer 131a and resin layer 131b {¶[0074] and Figs. 1-2 shows and indicates first terminal electrode 131c covering underlying electrode layer 131a and resin layer 131b}; second external electrode 132 includes plated layer 132c {second terminal electrode, where ¶[0075] indicates second terminal electrode 132c is formed by plating} covering underlying electrode layer 132a and resin layer 132b {¶[0074] and Figs. 1-2 shows and indicates second terminal electrode 132c covering underlying electrode layer 132a and resin layer 132b});a portion of an end of the underlying electrode layer includes a region covered with the resin layer and a region not covered with the resin layer (Figs. 1-2_3B and ¶[0065-0066_0070_0078] shows and indicates a portion of an end of underlying electrode layers 131a and 132a includes a region covered with resin layers 131b and 132b and a region not covered with resin layers 131b and 132b {only corner parts of 131a and 132a}); a region in the underlying electrode layer where the underlying electrode layer covers the first end surface and the second end surface is not covered with the resin layer (Figs. 1-2_3B and ¶[0065-0066_0070_0078] shows and indicates the respective regions in  underlying electrode layers 131a and 132a where the underlying electrode layers 131a and 132a covers the first end surface and the second end surface opposed to each other in a length direction L is not covered with resin layers 131b and 132b as shown in Figs. 1-2_3B).

Regarding claim 2, Kwag discloses a multilayer capacitor, wherein the resin layer covers at least a portion of an end of the underlying electrode layer located on the first main surface (Fig. 2 and ¶[0065-0066_0070_0078] shows where resin layers 131b and 131b covers a portion of an end of underlying electrode layer 131a and 131b located on the first main surface of the first main surface and a second main surface opposed to each other in height direction T).

Regarding claim 4, Kwag discloses a multilayer capacitor, further comprising a region not covered with the resin layer in a central portion in the height direction, at an end of the underlying electrode layer located on the first side surface and the second side surface (Fig. 1 and ¶[0065-0066_0070_0078] shows and indicates a central region of underlying electrode layers 131a and 132a is not covered with resin layers 131b and 132b in the height direction T at an end portion of underlying electrode layers 131a and 132a located on the first side surface and the second side surface opposed to each other in a width direction W).

Regarding claim 5, Kwag discloses a multilayer capacitor, wherein the resin layer covers a portion of the end of the underlying electrode layer located on the first side surface and the second side surface and is continuous from a resin layer that covers an end of the underlying electrode layer located on the main surface (Fig. 1 and ¶[0065-0066_0070_0078] shows and indicates where resin layers 131b and 132b covers a portion of underlying electrode layers 131a and 132a located on the first side surface and the second side surface opposed to each other in a width direction W; and where resin layers 131b and 132b are continuous from both resin layers 131b and 132b that covers an end portion of underlying electrode layers 131a and 132a  located on the main surface of a first main surface and a second main surface opposed to each other in height direction T).

Regarding claim 7, Kwag discloses a multilayer capacitor, wherein the resin layer is not provided on at least one of the first main surface and the second main surface and is not provided on either of the first side surface and the second side surface (Fig. 1 and ¶[0065-0066_0070_0078] shows where resin layers 131b and 132b is not provided on a portion the first main surface and the second main surface  opposed to each other in height direction T;  and where resin layers 131b and 132b is not provided on a portion of either of the first side surface and the second side surface opposed to each other in a width direction W).

Regarding claim 11, Kwag discloses a multilayer capacitor, wherein the resin layer does not include a metal component (Figs. 1-2_5 and ¶[0072] is understood to indicates where resin layers 131b and 132b does not include a metal).
In addition, the applicant has not disclosed that having the resin layer not include a metal component solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the resin layer does not include a metal component, as shown by Kwag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 12, Kwag discloses a mount structure of a multilayer capacitor comprising, the multilayer ceramic capacitor according to claim 2; and a substrate on which a surface the multilayer ceramic capacitor is mounted; wherein the first main surface of the multilayer ceramic capacitor where the resin layer is located is opposed to the substrate (items 200, 210 of Fig. 5 and ¶[0110-0111] shows and indicates mount structure 200 {board} that is comprised of the multilayer ceramic capacitor of rejected claim 2; where the mount structure 200 includes substrate 210 {printed circuit board} on which a surface multilayer ceramic capacitor 100 is mounted; and where the first main surface of the first main surface and a second main surface opposed to each other in height direction T of multilayer body 110 of multilayer ceramic capacitor 100 has the resin layers 131b and 132b located opposite to substrate 210 {shown in Figs. 1-2}).

Regarding claim 14, Kwag discloses mount structure of a multilayer ceramic capacitor, further comprising the limitations of rejected claim 4 (see the rejection of claim 4).

Regarding claim 15, Kwag discloses mount structure of a multilayer ceramic capacitor, further comprising the limitations of rejected claim 5 (see the rejection of claim 5).

Regarding claim 17, Kwag discloses mount structure of a multilayer ceramic capacitor, further comprising the limitations of rejected claim 7 (see the rejection of claim 7).

Claims 10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwag, as detailed in claim 1 above, and in further evidenced by Koga (US 2010/0067170 A1 and Koga hereinafter).
Regarding claim 10, Kwag discloses a multilayer capacitor, wherein the resin layer includes a thermosetting resin and a metal component (Figs. 1-2_5 and ¶[0017 & 0073] indicates where resin layers 131b and 132b includes a thermosetting resin such as epoxy, as evidenced by Koga in ¶[0045], and a metal component).

Regarding claim 20, Kwag discloses mount structure of a multilayer ceramic capacitor, further comprising the limitations of rejected claim 10 (see the rejection of claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kwag, as detailed in claim 1 above, in view of Fujita et al. (US 2015/0228409 A1 and Fujita hereinafter).
Regarding claim 13, Kwag discloses a  multilayer ceramic capacitor according to the rejection of claim 2 (Fig. 2 and ¶[0065-0066_0070_0078] shows where resin layers 131b and 131b covers a portion of an end of underlying electrode layer 131a and 131b located on the first main surface of the first main surface and a second main surface opposed to each other in height direction T; Figs. 1-2_3B-3C and ¶[0034 & 0072] shows and indicates resin layer 131b and 132b located and disposed to a bottom face surface of the first main surface of a first main surface and a second main surface opposed to each other in height direction T). 
However, Kwag does not disclose a series of electronic components comprising a carrier tape including a plurality of cavities in which the multilayer ceramic capacitor is accommodated, and wherein the first main surface of the multilayer ceramic capacitor is dispose to face a bottom surface of the plurality of cavities.
Fujita discloses a series of electronic components comprising a carrier tape including a plurality of cavities in which the multilayer ceramic capacitor is accommodated, and wherein the first main surface of the multilayer ceramic capacitor is dispose to face a bottom surface of the plurality of cavities (items 1, 21, 22, 22a of Fig. 6 and ¶[0069-0070] shows and indicates a series of electronic components 21 {monolithic ceramic capacitor array 21} that comprises a carrier tape 22 including a plurality of cavities 22a in which the multilayer ceramic capacitor 1 {monolithic ceramic capacitors} is accommodated; and where the first main surface of the multilayer ceramic capacitor 1 is dispose to face a bottom surface of the plurality of cavities 22a shown in Fig. 6 {Examiner noted that item 21 is not properly labeled in Fig. 6}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a series of electronic components comprising a carrier tape including a plurality of cavities in which the multilayer ceramic capacitor is accommodated, and wherein the first main surface of the multilayer ceramic capacitor is dispose to face a bottom surface of the plurality of cavities into the device of Kwag. One would have been motivated to take the mount structure of a multilayer ceramic capacitor of Kwag and have a series of electronic components is comprised of a carrier tape that includes a plurality of cavities in which the multilayer ceramic capacitor is accommodated, and where the first main surface of the multilayer ceramic capacitor is dispose to face a bottom surface of the plurality of cavities in order to reliably mount each of the multilayer ceramic capacitors  from the bottom surface of the first main surface, as indicated by Fujita in ¶[0070], in the mount structure of a multilayer ceramic capacitor of Kwag.

Allowable Subject Matter
Claims 3, 6, 8-9, 16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3 and 6, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein the resin layer entirely or substantially entirely covers an end of the underlying electrode layer located on at least one of the first main surface and the second main surface.
Regarding claim 8, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein a minimum value of a length in a length direction of a region where the resin layer covers the underlying electrode layer on the first main surface is equal to or larger than about 10 µm.
Regarding claim 9, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein a minimum value of a length in a length direction of a region where the resin layer covers a surface of the multilayer body on the first main surface is equal to or larger than about 10 µm.
Regarding claim 16, the primary reason for allowance is due to a mount structure of a multilayer ceramic capacitor, wherein the resin layer entirely or substantially entirely covers an end of the underlying electrode layer located on at least one of the first main surface and the second main surface.
Regarding claim 18, the primary reason for allowance is due to a mount structure of a multilayer ceramic capacitor, wherein a minimum value of a length in a length direction of a region where the resin layer covers the underlying electrode layer on the first main surface is equal to or larger than about 10 µm.
Regarding claim 19, the primary reason for allowance is due to a mount structure of a multilayer ceramic capacitor, wherein a minimum value of a length in a length direction of a region where the resin layer covers a surface of the multilayer body on the first main surface is equal to or larger than about 10 µm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Togashi (JP2010226017Al) discloses an external electrode with a non-continuous resin layer. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847